
	
		III
		112th CONGRESS
		2d Session
		S. RES. 597
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2012
			Mrs. Murray (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To permit the collection of clothing, toys,
		  food, and housewares during the holiday season for charitable purposes in
		  Senate buildings.
	
	
		1.Collection of clothing, toys,
			 food, and housewares during the holiday season for charitable purposes in
			 Senate buildings
			(a)In
			 generalNotwithstanding any other provision of the rules or
			 regulations of the Senate—
				(1)a Senator,
			 officer of the Senate, or employee of the Senate may collect from another
			 Senator, officer of the Senate, or employee of the Senate within Senate
			 buildings nonmonetary donations of clothing, toys, food, and housewares for
			 charitable purposes related to serving persons in need or members of the Armed
			 Forces and the families of those members during the holiday season, if the
			 charitable purposes do not otherwise violate any rule or regulation of the
			 Senate or of Federal law; and
				(2)a Senator,
			 officer of the Senate, or employee of the Senate may work with a nonprofit
			 organization with respect to the delivery of donations described under
			 paragraph (1).
				(b)ExpirationThe
			 authority provided by this resolution shall expire at the end of the second
			 session of the 112th Congress.
			
